692 S.E.2d 393 (2010)
STATE of North Carolina
v.
James Curtis OLIVER.
No. 483P09.
Supreme Court of North Carolina.
January 28, 2010.
Duncan B. McCormick, Lillington, for James Oliver.
*394 Anita LeVeaux, Special Deputy Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed on the 24th of November 2009 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant, to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."